217 F.Supp.2d 1374 (2002)
In re AMERICAN GENERAL FINANCE, INC., Credit Insurance Litigation
No. 1473.
Judicial Panel on Multidistrict Litigation.
August 12, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR,[*] BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.


*1375 ORDER DENYING TRANSFER

WILLIAM TERRELL HODGES, Chairman.
This litigation consists of twenty actions pending in the Southern District of Mississippi and two actions pending in the Northern District of Mississippi as listed on the attached Schedule A. Defendants American General Finance, Inc.; Merit Life Insurance Co.; Yosemite Insurance Co.; and Thomas Edgeworth move the Panel, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of the 22 actions in this litigation in the Southern District of Mississippi, or, alternatively, the Northern District of Mississippi. All responding plaintiffs oppose the motion.
On the basis of the papers filed and hearing session held, the Panel declines to order Section 1407 centralization. Movants have failed to persuade us that transfer under Section 1407 is justified in this docket in which all actions are pending in adjacent federal districts within one state. We point out that alternatives to Section 1407 transfer exist, including cooperative management of these actions by the involved judges, that can minimize whatever possibilities there might be of duplicative discovery, inconsistent pretrial rulings, or both. See, e.g., In re Chromated Copper Arsenate (CCA) Treated Wood Products Liability Litigation, 188 F.Supp.2d 1380 (Jud.Pan.Mult.Lit.2002); see also Manual for Complex Litigation, Third, § 31.14 (1995).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.

SCHEDULE A
MDL-1473In re American General Finance, Inc., Credit Insurance Litigation
Northern District of Mississippi

Willie E. Latham, et al. v. American General Finance, Inc., C.A. No. 1:01-462

Johnnie Archer, et al. v. Gary Castle, et al., C.A. No. 1:02-95
Southern District of Mississippi

Genevia Keyes v. American General Finance, Inc., C.A. No. 2:02-27

John D. Starcher, et al. v. American General Finance, Inc., et al., C.A. No. 2:02-62

Rhonda L. Aaron, et al. v. American General Finance Inc., et al., C.A. No. 2:02-63

Debbie Cross, et al. v. American General Finance, Inc., C.A. No. 3:00-832

Clay Rodgers v. American General Finance, Inc., et al., C.A. No. 3:01-599

Willie Mae Ambers, et al. v. American General Finance, Inc., C.A. No. 3:01-872

Christine Harris, et al. v. Thomas L. Edgeworth, C.A. No. 3:02-57

Oda M. Green, et al. v. American General Finance, Inc., et al., C.A. No. 3:02-121

Dinnishaw Gamble, et al. v. American General Finance, Inc., et al., C.A. No. 3:02-210

Edna Keys, et al. v. American General Finance, Inc., et al., C.A. No. 3:02-211

Georgia Shorter, et al. v. American General Finance, Inc., et al., C.A. No. 3:02-212

Margaret Anderson, et al. v. American General Finance, Inc., et al., C.A. No. 3:02-213

*1376 Katina Banks, et al. v. American General Finance, Inc., et al., C.A. No. 3:02-214

Colleen Johnson, et al. v. American General Finance, Inc., C.A. No. 4:02-62

John Conner, et al. v. Merit Life Insurance Co., et al., C.A. No. 5:01-149

James O. Carter, et al. v. American General Finance, Inc., et al., C.A. No. 5:01-152

Sharon Rankin, et al. v. American General Finance, Inc., et al., C.A. No. 5:02-6

Tony R. Bailey, Sr., et al. v. American General Finance, Inc., C.A. No. 5:02-7

Elnora Barnes v. Thomas L. Edgeworth, et al., C.A. No. 5:02-56

Jerry D. Carter, et al. v. American General Finance, Inc., et al., C.A. No. 5:02-68
NOTES
[*]   Judges Sear and Selya took no part in the decision of this matter.